The only question presented for our determination arises upon the construction of the contract between the plaintiff and the testator. The plaintiff contends that the word support
as used in the instrument can only be interpreted as meaning food orprovisions, and the defendant insists that the word is not to be construed in any such restricted sense, but the use of it in the contract was (330) intended to comprehend a reasonable and comfortable maintenance, suitable to the estate, the mode of living, and the habits of life of the person to be supported. When the case was before us at a former term, Wall v. Williams, 91 N.C. 477, it was then said in the opinion delivered by Smith, C. J. : "Are not the service and attention incident to those being supported, though in the present case they were far more onerous than perhaps ever contemplated by either party? Would a total neglect of the most common wants, when living on the same farm, be consistent with the agreement for a support to be afforded by the plaintiff? Is the word to be construed as restricting the contract to the furnishing of food merely, and fuel for cooking and warmth?"
The point now involved did not necessarily arise there, but it will be seen from the above extract that the Court leans to the construction now contended for by the defendants and, after further consideration of the subject, we think that is the proper construction of the instrument.
The plaintiff's stipulation in the contract is to furnish "plenty for tosupport" Daniel Williams and his wife, and he, S.W. Wall, is "to have all he can make after we get our support. "
It certainly was not contemplated by the parties that the land should be sown or planted in grain. Wall, under the contract, might have sown cotton or tobacco, in which case he would be bound by the contract to furnish asupport out of the proceeds of the crops. It is not a stipulation for a certain part of the crops, or for a support out of the premises — the corn or grain raised on the land. The defendant, by the contract, is entitled to a support — a plentiful support. What does that mean? According to Webster it means "maintenance, subsistence, or *Page 291 
an income sufficient for the support of a family," and maintenance means "sustenance, support by means of supplies of food, clothing andother conveniences. " And this liberal construction of the word support, in its use with regard to persons who have been contracted with for their maintenance, was held in the case of Whilden v. Whilden, Riley, Law and Equity, 205. There the property of a testator was           (331) directed to be sold, and the money invested in bank stock for thesupport of his children, until the youngest should come to the age of twenty-one, and he left several children who were of age, and others minors; it was decided as the income was small it should be applied to support and educate the minor children. We cite this case to show that support is held to mean something more than mere food.
The only other case we have found bearing on the question is another South Carolina decision, Ellerbe v. Ellerbe, Spears' Eq., 328. There a "reasonable and competent support" was provided for the testator's daughter and grandson. The Court held that, as she had an ample estate of her own, she could not get a support out of the estate of the testator, William Ellerbe. The Court held in its opinion that a reasonable and comfortable support was such "maintenance as was necessary, suitable, and proper in the situation of the party," and in support of his position the Chancellor who delivered the opinion cited the case of Whilden v. Whilden, supra. The stipulation is to "furnish a plenty for to support Williams and his wife. " Plenty is from the Latin plenus — full. Plenty of support must mean a full support — not merely sufficient provisions but, according to the definition and the authorities cited, "in full"; such other conveniences and necessaries as were reasonable and suitable to make Williams and his wife comfortable. If it turns out that he made a bad bargain, which does not seem to have been the case, he had no right to complain. He went into it with his eyes open. He knew that he, Williams, was old and feeble, and had passed by a decade the scriptural limit of human life, and was likely to be afflicted with the maladies incident to old age. If these maladies were greater or more offensive than he had expected or hoped, he must be held to abide the consequences of his contract.
There is no error. The judgment of the Superior Court is affirmed.
No error.                                           Affirmed.
Cited: Gray v. West, post, 446. *Page 292 
(332)